office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postf-136412-12 uilc date april third party communication none date of communication not applicable to associate area_counsel lb_i area nrc - jacksonville fl from lewis k brickates office of associate chief_counsel corporate subject -------------------------------------------------------------------- this memorandum responds to your request for assistance and our recommendation as to whether a notice_of_deficiency should be issued with regard to certain of the transactions undertaken by the taxpayer’s affiliated_group in year a conference was held with the taxpayer and with various service personnel on date this memorandum has been coordinated with cc intl this memorandum may not be used or cited as precedent legend taxpayer us sub f sub f sub f sub f sub f sub --------------------------------------- ---------------------------- ------------------------------- ----------------------------------------- --------------------- ------------------------------------------------- ---------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------ postf-136412-12 f sub f corporation date year year year country a country b country c a b c d e ----------------------- ------------------------------------------------------------------------ -------------------------------------------------------- ------------ ----------------------- ------- ------- ------- -------- ---------------- ----------------- --------------- ----------------- ----------------- ----------------- --------------- summary of the facts the relevant background and transactions are detailed in your request for advice so we state here only a general summary taxpayer through its wholly-owned us subsidiary us sub had highly profitable operations generating cash in country a through a country a corporate group held by a country a parent f sub in addition to its country a operating subsidiaries f sub also owned a non-country a finance company and subsidiary f sub and f sub taxpayer documented potential foreign_currency volatility and foreign tax reasons for restructuring the ownership of its country a operations and its non-country a financing activities the restructuring occurred in two stages a few months apart during year the first stage the f reorganization generally consisted of the contribution of f sub to postf-136412-12 f sub a country b corporation after which f sub elected to be treated as a disregarded_entity de following the de election f sub distributed dollar_figurea million of its cash to f sub taxpayer treated the contribution of f sub to f sub following by f sub 6’s de election as qualifying as a reorganization described in sec_368 also in this stage f sub distributed the stock of f sub to f sub further selected subsidiaries of f sub were sold to f corporation a country a corporation and f corporation and its subsidiaries filed elections to be treated as des f corporation also paid off various third-party debentures the second stage the transaction generally consisted of creating a leveraged acquisition vehicle f sub a country c_corporation held by f sub which was a country b entity treated as a corporation for u s tax purposes the leverage consisted of preferred equity certificates a term note and a demand note totaling approximately dollar_figurec issued to f sub in exchange for f sub stock f sub used the f sub stock which taxpayer established had not appreciated since the exchange described in the preceding sentence to acquire f sub from us sub following this acquisition f sub elected to be treated as a de and f sub was distributed up through f sub to f sub during year sec_2 through f sub repaid the term and demand notes totaling dollar_figured including interest to f sub the payments the taxpayer treated the foregoing f reorganization transaction and payments as nonrecognition transactions and tax free repayment of debt you have requested our views whether under applicable code provisions or judicial doctrines the transactions may be treated as giving rise to taxable gain or distributions taxable as dividends or under subpart_f as will be explained we conclude that neither judicial doctrines nor applicable code provisions should be applied as the basis for a notice_of_deficiency in this particular case based on a consideration of the relevant authorities in light of the particular facts and circumstances of this case in our view the f reorganization and the transaction this stock_distribution helped alleviate concerns that the tp had with proposed country a corporate tax legislation that would have subject the income of f sub 1’s non country a subsidiaries including f sub retroactively to country a’s corporate_income_tax at the time of this distribution the stock of f sub was worth dollar_figureb million dollars the foregoing transactions although described in notice_2006_85 2006_2_cb_677 the notice will not be governed by the regulations pursuant to the notice which will only apply to transactions occurring on or after date however as indicated you request our views on whether the transactions may still be challenged under applicable code provisions or judicial doctrines possibilities left open by the notice because your specific questions are interrelated the discussion is combined you have specifically asked whether sec_269 may be applied to challenge the transactions we believe that sec_269 does not apply under the particular facts of this case because as discussed later in this memorandum the taxpayer has submitted documentation that shows non-federal income_tax business purposes sufficient to support the transactions postf-136412-12 should each be respected as qualifying for nonrecognition treatment respectively under sec_368 and sec_368 and should not be stepped together or with the subsequent payments under revrul_96_29 1996_1_cb_50 the f reorganization is treated separately from the transaction even though these transactions occurred in proximity to each other the f reorganization was supported by a sufficient business_purpose the f reorganization helped preserve and insulate f sub 1’s assets from the unstable country a economy while approvals for the ultimate f sub f sub structure were being obtained thus the f reorganization avoided a potentially substantial economic loss to the taxpayer further taxpayer documented potential foreign_currency volatility and exposure and foreign tax reasons for restructuring the ownership of its country a operations and its non-country a financing activities in the manner chosen we conclude that these purposes in regard to the f reorganization and the transaction satisfy the business_purpose threshold applicable to sec_368 reorganizations under the facts and circumstances we also do not believe the government should challenge on the basis that the acquisition vehicle f sub was not capable of economically completing the acquisition of f sub in the transaction because it was only capitalized with dollar_figuree at the outset in many leveraged buyouts the acquirer is a much smaller capitalized corporation which acquires a much larger capitalized corporation this type of capitalization occurs frequently and is considered within the norm in the area of leveraged buyouts it is immaterial that f sub was capitalized at the outset with a lesser amount than the f sub stock it ultimately acquired in the transaction furthermore the total consideration of dollar_figurec that f sub paid to f sub for the f sub stock was equal to the value of the f sub stock later acquired by f sub in the transaction accordingly we conclude that the transaction was a value-for- value exchange the f reorganization also helped the taxpayer avoid the proposed adverse country a tax legislation see footnote supra the business_purpose doctrine for reorganizations originated in case law see 293_us_465 55_sct_266 79_led_596 the doctrine does not entirely proscribe the existence of a tax motive for transactions even gregory acknowledges that the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted gregory at page see also 131_fsupp_458 s d ny the business_purpose doctrine has been incorporated into the sec_368 regulations in acquisitive reorganizations one satisfactory non-federal tax business_purpose is sufficient to satisfy the business_purpose requirement see 653_f2d_253 6th cir the business_purpose requirement for reorganizations described in sec_368 is less rigorous than the corresponding requirement for sec_355 transactions the transactions at issue in this case implicate sec_368 not sec_355 the f sub notes used in the transaction were fully repaid by the payments the taxpayer also followed applicable debt criteria when it created and issued the notes so the notes qualify as debt for federal tax purposes this conclusion also impacts whether these instruments receive a zero basis in f sub 4’s hands as will be discussed later in this memorandum postf-136412-12 f sub is not required to recognize gain due to sec_1_1032-2 on the use of f sub stock as consideration to acquire f sub sec_1_1032-2 contemplates a subsidiary purchasing its parent corporation’s stock and then using that stock as consideration in a triangular_reorganization see also example of sec_1_1502-31 p stock purchased by s at or about the time of a reorganization which stock is later used in the reorganization considered as occurring outside the contours of the plan_of_reorganization under sec_1_1032-2 the subsidiary is fully taxable on any appreciation inherent in that stock upon such use in the instant case however the taxpayer represents that the f sub stock had not appreciated between the time of the receipt of such stock by f sub and such stock’s use by f sub to acquire f sub moreover once a subsidiary’s acquisition of its parent stock is respected as a purchase it follows that the parent would receive a sec_1012 cost_basis in property acquired in a transaction to which sec_1032 applies thus we conclude that f sub 5’s acquisition of the stock of f sub in part for the two notes which qualify as debt for federal tax purposes results in f sub receiving basis in the notes finally because we conclude that the notes should be respected as debt the payments should constitute repayments of such debts not dividends or other_amounts that would give rise to subpart_f_income this memorandum may contain privileged information any unauthorized disclosure of this document may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----- -------------- if you have any further questions see footnote supra
